Exceptions overruled. It was not error to deny the defendants’ motions for directed verdicts in this action of tort for injuries to the female plaintiff (Mrs. Elwell). The accident occurred on May 8, 1961, when a railing on a stairway within the plaintiffs’ apartment gave way when Mrs. Elwell took hold of it. The plaintiffs’ tenancy began in January, 1961. The jury could have found that the insecure pin or screw that held the railing to the wall was a hidden defect, known to the defendants at the time of the letting and undisclosed by them. Stumpf v. Leland, 242 Mass. 168, 171. Carney v. Bereault, 348 Mass. 502, 509. There was no error in admitting the evidence of a similar accident occurring about a year before and disclosed to one of the defendants. Such testimony was relevant to show knowledge of the defect. See Denton v. Park Hotel, Inc. 343 Mass. 524, 527.